            Case 1:18-cv-02541-TSC Document 1 Filed 11/02/18 Page 1 of 14



                            UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF COLUMBIA

____________________________________
                                    )
PETER V. GUIDRY III,                )
4317 San Mateo Street               )
North Las Vegas, NV 89032           )
                                    )
                    Plaintiff,      )                Case No. ___________________
                                    )
             v.                     )
                                    )
UNITED STATES DEPARTMENT OF         )
DEFENSE,                            )
1400 Defense Pentagon,              )
Washington, DC 20301-1400           )
                                    )
                    Defendant.      )
                                    )
____________________________________)


        COMPLAINT FOR JUDICIAL REVIEW AND DECLARATORY RELIEF

                                       INTRODUCTION

       1.       This is an action under the Administrative Procedures Act challenging the

disability rating assigned to Peter Guidry, a former Senior Airman, by the Secretary of the Air

Force, a branch of the Department of Defense.


       2.       When a military department determines that a member of the U.S. Armed Forces

has one or more disabilities that make the member unfit for continued military service, the

service member is normally separated from service with either (1) a lump-sum disability

severance payment or (2) disability retirement status. The factor that determines which of these

two entitlements the service member will receive is the combined disability rating assigned by

the military department to the conditions that render the service member unfit for continued
            Case 1:18-cv-02541-TSC Document 1 Filed 11/02/18 Page 2 of 14



service. In assigning these disability ratings, the military departments are required to apply the

disability rating criteria contained in the disability rating schedule of the U.S. Department of

Veterans Affairs – known as the VA Schedule for Rating Disabilities (VASRD) (38 C.F.R. Part

IV). If the military department assigns the service member a combined disability rating of 20%

or less, the service member is entitled to a lump-sum disability severance payment. If the

military department assigns the service member a combined disability rating of 30% or more, the

service member is entitled to disability retirement status. A disability retiree is entitled, among

other things, to military health care (TRICARE) for the retiree and the retiree’s spouse, and the

retiree’s minor children, as well as access to military bases and commissary privileges.

       3.       Congress passed the Dignified Treatment of Wounded Warriors Act in January

2008 to establish a new federal agency—the Physical Disability Board of Review (“PDBR”)—in

response to a report by a Department of Defense independent review group that examined

conditions at Walter Reed Army Medical Center and National Naval Medical Center. The report

recommended, among other things, that “[t]he Under Secretary of Defense . . . conduct a quality

assurance review [of] all . . . Disability Evaluation System decisions of 0, 10, or 20 percent

disability . . . cases since 2001 to ensure consistency, fairness, and compliance with applicable

regulations.” See Independent Review Group on Rehabilitative Care and Administrative

Processes at Walter Reed Army Medical Center and National Naval Medical Center, Rebuilding

the Trust at 32 (Apr. 2007). At a 2007 joint congressional hearing that led to the Wounded

Warriors Act, General James Terry Scott, the Chairman of the Veterans’ Disability Benefits

Commission, stated that the Commission’s study concluded that the military departments

frequently assigned lower disability ratings than did the VA to the same service member, for the

same medical conditions, under the same disability rating criteria (the VASRD). See Hearing to



                                                  2
             Case 1:18-cv-02541-TSC Document 1 Filed 11/02/18 Page 3 of 14



Receive Testimony on the Department of Defense and Veterans Affairs Disability Rating

Systems and the Transition of Service Members from the Department of Defense to the

Department of Veterans Affairs, 110th Cong., 1st Sess. (April 12, 2007) at 103 (“2007

Hearing”). General Scott further stated that it is “apparent that DoD has strong incentive to

assign ratings less than 30% so that only separation pay is required and continuing family health

care is not provided.” Id. at 133. During a Senate session concerning the Wounded Warriors

Act, Senator Carl Levin acknowledged this ongoing problem and stated that “[t]he bill also

establishes an independent board to review and, where appropriate, correct unjustifiably low

Department of Defense disability ratings awarded since 2001.”

        4.       As part of its review of the disability rating, the PDBR is required to strictly

follow the VASRD. The PDBR is precluded from utilizing any Department of Defense directive

that conflicts with the VASRD in making its decision. Under the VASRD, and in accordance

with decisions from the Board of Veterans’ Appeals and the U.S. Court of Appeals for Veterans

Claims, the following three principles are well settled law: (1) if a single disabled joint (like a

knee) manifests multiple symptoms that are not duplicative or overlapping with each other,

separate disability ratings should be assigned, so that if there is lateral instability, limitation of

flexion, and limitation of extension in a single disabled knee, three separate disability ratings

should be assigned; (2) if there is a disabled left knee and a disabled right knee, each knee should

be assigned at least one separate disability rating; and (3) when more than one disability rating is

assigned to a veteran, the veteran is assigned a combined rating according to the terms of

Combined Rating Table, so that if a veteran is assigned three separate disability ratings each of

which is 10%, the combined disability rating is 30%. By not following the second of the three




                                                    3
            Case 1:18-cv-02541-TSC Document 1 Filed 11/02/18 Page 4 of 14



basic principles of the VASRD discussed above, the PDBR denied Mr. Guidry the disability

retirement that he is entitled to due to his faithful and honorable service to our country.

       5.       This is an action for declaratory and injunctive relief concerning the denial of the

application of Peter V. Guidry III (“Plaintiff”) by the PDBR for an increase in the combined

disability rating that had been assigned to him upon his separation from the United States Air

Force (“Air Force”). Specifically, this action challenges the decision of the Office of the

Secretary of the Air Force (“Secretary”), a branch of the Defendant Department of Defense,

which adopted the PDBR determination that Plaintiff was entitled to a combined disability rating

of only twenty percent, thereby depriving him of disability retirement status. The Secretary’s

determination is contrary to Congress’s stated intent in adopting 10 U.S.C. §§ 1201(a) and

1216a. Plaintiff meets all of the requirements for eligibility under 10 U.S.C. § 1201(a), yet was

denied a review consistent with the VASRD and with prior PDBR decisions, pursuant to which

he should have been granted medical retirement.

       6.       Prior to his medical separation from the Air Force, a Medical Evaluation Board

(“MEB”) found Plaintiff’s injuries precluded his ability to accomplish his duties in his current

career field and recommended retraining. Both an Informal Physical Evaluation Board (“IPEB”)

report dated February 28, 2002, and a subsequent Formal Physical Evaluation Board (“FPEB”)

dated April 9, 2002, recommended that Plaintiff be found unfit and discharged with a combined

twenty percent disability rating, consisting of one ten percent rating for his low back disability

and one ten percent rating encompassing both the chronic patellofemoral syndrome in Plaintiff’s

left knee and the chronic patellofemoral syndrome in Plaintiff’s right knee. Plaintiff submitted a

rebuttal to the FPEB’s decision and argued, among other things, that each knee should have been

assigned a separate ten percent rating, so that his combined disability rating would be thirty



                                                  4
             Case 1:18-cv-02541-TSC Document 1 Filed 11/02/18 Page 5 of 14



percent, but the Secretary concluded that the FPEB recommendation was correct. Following his

medical separation on July 29, 2002, Plaintiff filed a disability claim with the Department of

Veterans Affairs (“VA”) and underwent a physical examination on August 22, 2003. Based on

Plaintiff’s medical records and the examination, the VA assigned separate disability ratings of

ten percent for each of Plaintiff’s knee conditions, in addition to a ten percent disability rating for

Plaintiff’s low back pain and a ten percent disability rating for hypertension, for a combined

disability rating of forty percent.

        7.       On July 9, 2014, Plaintiff filed a timely application with the PDBR for an increase

in the combined disability rating he had been assigned by the Air Force. On April 13, 2016, the

PDBR recommended no change in Plaintiff’s combined disability rating. On May 8, 2016, the

Secretary concluded that Plaintiff was not entitled to a combined disability rating of more than

twenty percent.

        8.       As the PDBR found, the only criterion blocking Plaintiff from medical retirement

eligibility is his combined disability rating. Plaintiff satisfies all of the other eligibility criteria

for medical retirement because: throughout his service, Plaintiff was a member of a regular

component of the armed forces entitled to basic pay; Plaintiff’s disability is of a permanent

nature and stable, it was not the result of his intentional misconduct or willful neglect, and it was

not incurred during a period of unauthorized absence; Plaintiff suffered his injuries while, and as

the proximate result of, performing active duty; and Plaintiff’s disability, including injuries in

both of his knees and in his back, merited a disability rating of at least thirty percent at the time

of his separation. The Secretary’s determination that Plaintiff did not merit a combined

disability rating of at least thirty percent, and therefore is ineligible for medical retirement, is

arbitrary, capricious, unsupported by substantial evidence, or otherwise not in accordance with



                                                    5
            Case 1:18-cv-02541-TSC Document 1 Filed 11/02/18 Page 6 of 14



law. Plaintiff suffered a legal wrong because of that final agency action and was adversely

affected or aggrieved by that agency action, and thus is entitled to judicial review under the

Administrative Procedures Act (“APA”). 5 U.S.C. § 702.

                                 JURISDICTION AND VENUE

       9.       Jurisdiction in this Court is based on a federal question and is proper under 28

U.S.C. §§ 1331, 2201 and 2202. Plaintiff seeks relief under the APA, 5 U.S.C. § 701 et seq., and

the Declaratory Judgment Act, 28 U.S.C. §§ 2201, 2202. Venue is conferred on this Court under

28 U.S.C. § 1391(b)(1).

                                             PARTIES

       10.      Plaintiff Peter V. Guidry III was a Senior Airman in the Air Force. Plaintiff

enlisted in the Air Force on active duty on March 20, 1996, and served honorably on active duty

until July 29, 2002, when he was separated (with an honorable discharge) due to his medically

unfitting conditions. Plaintiff is a citizen of the United States and currently resides at 4317 San

Mateo Street, North Las Vegas, Nevada 89032.

       11.      Defendant United States Department of Defense (“DoD”), headquartered at 1400

Defense Pentagon, Washington D.C. 20301-1400, is a department of the Executive Branch of the

United States Government. The Secretary of the Air Force is the head of the Department of the

Air Force, which is a branch of the DoD. The PDBR is an organization within the Office of the

Secretary of Defense, and Department of Defense Instruction (DoDI) 6040.44, dated July 2,

2015, governs the operation of the PDBR. The DoD is an agency of the United States as defined

by the APA, 5 U.S.C. § 701(b)(1), and falls within the scope of 28 U.S.C. § 1391.




                                                 6
          Case 1:18-cv-02541-TSC Document 1 Filed 11/02/18 Page 7 of 14



                                SUBSTANTIVE ALLEGATIONS

       12.     On March 20, 1996, Plaintiff enlisted in the Air Force. Prior to enlistment,

Plaintiff did not have any physical disabilities.

       13.     Plaintiff served honorably on active duty in the Air Force from March 20, 1996

until July 29, 2002, when he was medically separated due to physical disability incurred during

his service. Plaintiff initially served as a Security Forces Journeyman for nearly four years, but

then was cross-trained into Transportation as a Vehicle Maintenance Apprentice due to his

physical disability. Throughout his service, Plaintiff was a member of a regular component of

the armed forces entitled to basic pay, and therefore is an eligible member under 10 U.S.C. §

1201(c), as required for medical retirement under 10 U.S.C. § 1201(a).

       14.     During and due to his service, Plaintiff suffered service-related injuries resulting

in chronic pain in each of his knees and in his back (Plaintiff’s “injuries” or “disability”). As

documented during his service and after his separation, Plaintiff suffered from chronic pain in

each of his knees due to chronic patellofemoral syndrome in each knee dating back to at least

December 1997, and chronic back pain dating back to at least November 1998. Each of

Plaintiff’s injuries rendered him unable and unfit to perform his duties, as required for medical

retirement under 10 U.S.C. § 1201(a).

       15.     None of Plaintiff’s injuries were noted at the time he commenced active duty;

rather, they are the proximate result of his active duty service, and Plaintiff suffered his injuries

while performing active duty. Plaintiff’s injuries were not the result of his intentional

misconduct or willful neglect, nor were they incurred during a period of unauthorized absence.

Based upon accepted medical principles, his disabilities are stable and of a permanent nature and

Plaintiff continues to experience pain from these injuries to this day. Moreover, Plaintiff’s



                                                    7
          Case 1:18-cv-02541-TSC Document 1 Filed 11/02/18 Page 8 of 14



disabilities merited a combined rating of at least thirty percent, including a combined twenty

percent rating for injuries to each of his knees, combined with a ten percent rating for his back,

under the standard schedule of rating disabilities in use by the VA at the time of the

determination. Accordingly, Plaintiff has satisfied the required determinations of disability

under 10 U.S.C. § 1201(b), and is entitled to medical retirement under 10 U.S.C. § 1201(a).

        16.    On January 8, 2002, a MEB was convened to evaluate Plaintiff’s injuries. The

MEB collected Plaintiff’s service-related medical history and conducted a medical evaluation of

Plaintiff. The MEB concluded that Plaintiff suffered from chronic patellofemoral syndrome in

his each of his knees and low back pain, and then submitted a report with those findings to the

IPEB.

        17.    On February 28, 2002, the IPEB concluded that Plaintiff’s injuries were related to

his service and that his “medical condition prevents him from reasonably performing the duties

of his office, grade, rank, or rating.” The IPEB recommended that Plaintiff be discharged with a

combined disability rating of twenty percent: one ten percent rating for bilateral (i.e., in both

knees) chronic patellofemoral syndrome and one ten percent rating for low back pain. Plaintiff

requested reconsideration by the FPEB. On April 9, 2002, the FPEB affirmed the decision of the

IPEB and recommended that Plaintiff be discharged with a combined disability rating of twenty

percent. On April 25, 2002, Plaintiff submitted a rebuttal to the FPEB’s decision and argued that

each of his knees were separate conditions that made him unfit for service and that he should be

rated separately for each knee. The Secretary disagreed with Plaintiff’s position and affirmed the

FPEB’s decision in a discharge order dated June 3, 2002, and ordered that Plaintiff be discharged

with a combined disability rating of twenty percent.




                                                  8
          Case 1:18-cv-02541-TSC Document 1 Filed 11/02/18 Page 9 of 14



       18.     In October 2002, following his discharge, Plaintiff filed a disability claim with the

VA. Although the VA and DoD are separate agencies, both are required to use the same rating

schedule for disabilities. 10 U.S.C. § 1216a. Based on Plaintiff’s Medical Service Records and a

VA examination of Plaintiff, in November 2003, the VA confirmed that there was a connection

between Plaintiff’s injuries and his service in the Air Force. The VA assigned Plaintiff a

combined disability rating of forty percent, reflecting separate ratings of ten percent for his left

knee and ten percent for his right knee, a rating of ten percent for his lower back pain, and a

rating of ten percent for hypertension.

       19.     On July 9, 2014, Plaintiff applied to the PDBR for review of the disability rating

assigned to his unfitting conditions. Plaintiff requested that the PDBR recommend increasing his

combined disability rating. Plaintiff maintained, among other things, that his knee injuries

should be rated separately—ten percent for his left knee and ten percent for right knee—as

required by the VASRD. On April 13, 2016, the PDBR did not recommend a change to

Plaintiff’s disability ratings. The PDBR did, however, recommend changing the diagnostic code

for Plaintiff’s knee injuries from code 5257 (“5257 is strictly a unilateral code and thus not

appropriate in this case”) to code 5099-5003 (“a change of code was appropriate as to reflect a

bilateral condition”). On May 8, 2016, the Secretary adopted the PDBR’s recommendations.

       20.     Federal law requires the Secretary and the PDBR to strictly follow the VASRD,

including any interpretations of the VASRD by the United States Court of Appeals for Veterans

Claims. 10 U.S.C. § 1216a; DoDI 6040.44, Enclosure 3, § 5. Service branches “may not

deviate” from the VASRD except when the Secretary of Defense and the Secretary of the VA

have jointly prescribed a deviation. 10 U.S.C. § 1216a; DoDI 6040.44, Enclosure 3, § 5. The




                                                  9
         Case 1:18-cv-02541-TSC Document 1 Filed 11/02/18 Page 10 of 14



Secretary of Defense and the Secretary of the VA have not prescribed any deviation from the

VASRD regarding Plaintiff’s conditions here.

        21.     Both of Plaintiff’s knees were equally damaged and found to be unfitting by the

PEB. He received the same treatment for each of his knees, including fluid aspiration, steroid

injections, and knee braces for each of his knees. Unfortunately, the treatment received by

Plaintiff was unsuccessful. The damage to each knee alone made Plaintiff unfit for continued

duty. The VASRD requires separate ratings for each condition. As a result, the Secretary’s

decision to simply adopt the recommendation of the PDBR and keep Plaintiff with a combined

twenty percent disability rating—including only a ten percent rating for both knees—contradicts

and incorrectly applies the VASRD in violation of 10 U.S.C. § 1216a and 38 C.F.R. § 4.25b.

The Secretary’s decision is therefore in violation of federal law and further is arbitrary and

capricious, unsupported by substantial evidence, and an abuse of discretion.

        22.     Agencies and boards that apply the VASRD, such as the VA, PDBR and FPEB,

evaluate and separately rate both knees when rating injuries similar to those suffered by Plaintiff.

However, in Plaintiff’s case the PDBR arbitrarily chose not to separately rate each knee even

though the PDBR and FPEB determined that both knees made Plaintiff unfit for military service.

Findings and Recommended Disposition of USAF Physical Evaluation Board, dated Apr. 9,

2002; PDBR Record of Proceedings, Case No. PD-2014-03351, dated Apr. 13, 2016. Instead,

the PDBR rated both of Plaintiff’s damaged knees as a single injury corresponding to a ten

percent rating, instead of rating his damaged knees separately. This decision was in

contradiction of not only the VASRD and applicable statutes, but in conflict with numerous

PDBR decisions that assigned separate disability ratings to injuries to both knees in cases that

are similar to Plaintiff’s case in all relevant respects.



                                                   10
         Case 1:18-cv-02541-TSC Document 1 Filed 11/02/18 Page 11 of 14



       23.     Had the Secretary properly applied the VASRD, made a decision consistent with

previous PDBR proceedings, and not rated Plaintiff in an arbitrary and capricious manner,

Plaintiff would have received a combined rating of thirty percent or greater, and would have

been entitled to permanent disability medical retirement.

                                              COUNT I

             VIOLATION OF THE ADMINISTRATIVE PROCEDURES ACT

       24.     Plaintiff Peter V. Guidry III hereby incorporates by reference the allegations set

forth in paragraphs 1-23 above, as if fully set forth herein.

       25.     The Secretary’s May 8, 2016 decision to adopt the PDBR’s recommendation of

no change in the disability rating for Plaintiff’s unfitting conditions and to assign Plaintiff a

twenty percent disability rating is subject to judicial review as a final “agency action” under the

APA. 5 U.S.C. §§ 551(13), 701, 704; Walls v. United States, 582 F.3d 1358, 1367 (Fed. Cir.

2009) (“[I]t has become well established that judicial review of decisions of military correction

boards is conducted under the APA.”). Plaintiff’s appeal to the PDBR was the final

administrative option available to Plaintiff for review of his combined disability rating. Plaintiff

has no further administrative remedies for challenging his erroneous combined disability rating.

Plaintiff has made every attempt in good faith to resolve this conflict within the DoD itself, to no

avail, and has exhausted all possible administrative remedies.

       26.     Under the APA, 5 U.S.C. § 706(2)(A), this Court is required to hold unlawful and

set aside a final agency action that is arbitrary, capricious, unsupported by substantial evidence,

an abuse of discretion or otherwise not in accordance with law. The Secretary’s decision to

assign, and later confirm, a twenty percent disability rating for Plaintiff was arbitrary, capricious,

unsupported by substantial evidence, an abuse of discretion or otherwise not in accordance with



                                                  11
         Case 1:18-cv-02541-TSC Document 1 Filed 11/02/18 Page 12 of 14



the law because it was not in accordance with 10 U.S.C. § 1216a, which requires the Secretary to

strictly follow the VASRD, including any interpretations of the VASRD by the United States

Court of Appeals for Veterans Claims, and therefore it was not in accordance with 10 U.S.C. §

1201(a), pursuant to which Plaintiff should have been granted medical retirement and was

demonstrably inconsistent with the Secretary's decisions in other similar cases. The Secretary’s

decision was arbitrary and capricious, unsupported by substantial evidence, and violated 10

U.S.C. §§ 1216a and 1201(a) by failing to correct Plaintiff’s disability rating and separately rate

each of Plaintiff’s knees, as required by the VASRD, 38 C.F.R. 4.25(b) and 4.71a, and

interpretations of the VASRD by the United States Court of Appeals for Veterans Claims. As

such, the Secretary’s decision to assign Plaintiff a twenty percent disability rating and failure to

rate Plaintiff’s knees separately is unlawful under the APA, 5 U.S.C. § 706(2)(A), and must be

set aside.

        27.    The arbitrary and capricious nature of the Secretary’s decision to bundle

Plaintiff’s pain and chronic patellofemoral syndrome in each knee as a single injury and assign a

single ten percent disability rating for both of Plaintiff’s knees is evident when compared to the

rating provided by the VA. Both the VA and the Secretary are required to apply the same

VASRD. 10 U.S.C. § 1216a. Unlike the Secretary, the VA correctly followed VASRD § 4.71a

and separately rated Plaintiff’s unfitting bilateral knee conditions as ten percent for the left knee

and ten percent for the right knee.

        28.    The arbitrary and capricious nature of the Secretary’s decision is further evident

in light of the Secretary’s previous decisions, in which the PDBR recommended, and the

Secretary adopted, separate disability ratings of ten percent for conditions similar to those




                                                 12
        Case 1:18-cv-02541-TSC Document 1 Filed 11/02/18 Page 13 of 14



suffered by Plaintiff. In those cases, the PDBR recommended separate disability ratings for each

knee suffering chronic knee pain.

                                    PRAYER FOR RELIEF

              WHEREFORE, Plaintiff Peter V. Guidry III, respectfully requests the Court to:

              (A)     Find that the Secretary’s decision of May 8, 2016, and the PDBR’s April

              13, 2016 decision, were arbitrary and capricious, unsupported by substantial

              evidence, and contrary to law and set aside that decision under 5 U.S.C. §

              706(2)(A);

              (B)     Order the Secretary to correct Plaintiff’s military records to reflect a

              permanent disability retirement; and

              (C)     Order such other and further relief the Court may deem just and proper.




Dated: November 2, 2018                      Respectfully submitted,



                                              /s/ Daniel Meron

                                               LATHAM & WATKINS
                                               Daniel Meron (Bar No. 450419)
                                               555 Eleventh Street, N.W., Suite 1000
                                               Washington, D.C. 20004
                                               (202) 637-2200
                                               (202) 637-2201 (telecopy)
                                               daniel.meron@lw.com

                                               Darryl H. Steensma*
                                               B. Thomas Watson*
                                               Brendan Haberle*
                                               Andrew Dane*
                                               12670 High Bluff Dr.
                                               San Diego, CA 92130

                                                13
Case 1:18-cv-02541-TSC Document 1 Filed 11/02/18 Page 14 of 14



                             (858) 523-5400
                             (858) 523-5450 (fax)
                             darryl.steensma@lw.com

                             * Pro bono counsel appearance to be filed

                             NATIONAL VETERANS LEGAL SERVICES
                             PROGRAM
                             Barton F. Stichman
                             David Sonenshine
                             1600 K Street, NW, Suite 500
                             Washington, DC 20006
                             (202) 621-5677
                             bart@nvlsp.org
                             david@nvlsp.org




                              14
